Citation Nr: 1011140	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  03-23 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss, to include a rating in excess of 20 
percent prior to September 1, 2004.

2.  Entitlement to an increased disability rating for 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
June 1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision.

The September 2002 rating decision from which this appeal 
arose granted service connection for tinnitus evaluated as 10 
percent disabling and assigned a 10 percent disability 
evaluation for the Veteran's bilateral hearing loss, both 
effective from December 2001.  An October 2003 rating 
decision increased the rating for the Veteran's hearing loss 
to 20 percent effective in December 2001, and following a 
Board remand in December 2004, a 50 percent rating was 
granted for his bilateral hearing loss effective September 1, 
2004.  The Board remanded the Veteran's claims again in 
December 2006 for additional notice and development; and then 
in June 2007, the Board remanded the Veteran's claim, 
directing that it be referred for extraschedular 
consideration to the Director of Compensation and Pension 
Services.


FINDINGS OF FACT

1.  The Veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

2.  Prior to September 2004, the most severe hearing loss 
demonstrated by the Veteran reflected hearing acuity of level 
VI for his right ear and level IV for his left ear.

3.  The Veteran's hearing acuity is currently manifested by 
hearing acuity of level VIII in the right ear and level IX in 
the left ear.  

4.  The VA Director, Compensation and Pension Service, found 
that hearing loss and tinnitus does not produce marked 
interference with employment.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  Criteria for a rating in excess of 50 percent for 
bilateral hearing loss, to include a rating in excess of 20 
percent prior to September 1, 2004, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.85, 4.86 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Tinnitus

The Veteran requested an increased evaluation for tinnitus.  
The RO denied the Veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
schedular rating in excess of 10 percent for tinnitus.  The 
Veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
Veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear or a rating in excess of 10 percent on a 
schedular basis, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Hearing loss

In December 2001, the Veteran filed a claim requesting a 
compensable rating for his bilateral hearing loss, along with 
a claim for service connection for tinnitus.  These claims 
were granted and the Veteran was assigned a 10 percent 
evaluation for his hearing loss, and a 10 percent evaluation 
for tinnitus, effective from the date his claims were 
received.  The Veteran appealed, arguing that the ratings 
that were assigned did not begin to adequately reflect the 
severe impact his hearing loss and tinnitus had on his 
ability to earn a living as an attorney, on his social and 
personal interaction, and on his enjoyment of living.  In 
October 2003, the Veteran's hearing loss rating was increased 
to 20 percent, effective the date his claim was received in 
December 2001.  Subsequently, a 50 percent rating was 
assigned for the Veteran's bilateral hearing loss effective 
September 1, 2004.  

The Court of Appeals for Veterans Claims (Court) has 
recognized that schedular ratings for hearing loss are based 
exclusively on the results of objective tests.  See Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the 
Court also noted that unlike the rating schedule for hearing 
loss, 38 C.F.R. § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra-schedular rating is warranted.  See id.  As such, the 
Board will first address the Veteran's schedular rating for 
hearing loss, and then will focus on whether an extra-
schedular rating is warranted.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Similarly, if the pure tone threshold is 30 decibels or less 
at 1,000 Hz, and 70 decibels or more at 2,000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral, and that numeral 
will be elevated to the next higher Roman numeral.  

Table VIA, "Numeric Designation of Hearing Impairment Based 
Only on Pure Tone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the pure tone threshold average.  
Table VIA will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86, described in the preceding paragraph.  
38 C.F.R. § 4.85(c).  

The Veteran has been pursuing his claim for a number of 
years, during which time he has had his hearing tested on a 
number of occasions.  As will be shown in more detail below, 
while the Veteran's hearing acuity has diminished slightly 
throughout the course of his appeal, his speech 
discrimination scores declined precipitously, which provided 
the basis for the increase in his disability rating from 20 
percent to 50 percent during the course of his appeal.

For purposes of rating the Veteran's disability, however, the 
Board emphasizes that regulations require that examination 
reports include a specific controlled speech determination 
test (Maryland CNC test).  To this end, during the course of 
his appeal, the Veteran has submitted several audiograms, 
including in September 2001, September 2004, March 2005, and 
November 2005.  However, while speech discrimination scores 
were listed on the reports from each of these tests, there 
was no indication that the speech discrimination results were 
obtained through the use of the Maryland CNC test as required 
by VA regulations.  As such, these reports are considered to 
be inadequate for rating purposes.  Nevertheless, to the 
extent that an audiogram suggested a change in the Veteran's 
hearing acuity, the Veteran was provided with VA examination 
to evaluate his hearing and to obtain results that complied 
with VA rating requirements.  The Board concludes that these 
VA examinations (in August 2002, July 2003, and April 2005) 
have provided a sufficient indication of the Veteran's 
hearing acuity throughout the course of his appeal.

The first VA examination was provided in August 2002, where 
it was noted that the Veteran was wearing two hearing aids 
which he felt were working adequately.  The Veteran's chief 
complaint was that as an attorney he felt that it was 
critical to hear all the information that he could and he was 
having difficulty hearing certain people's voices, especially 
in the presence of background noise.  Testing at the 
examination showed the following, with pure tone thresholds 
recorded in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

40
65
65
75
LEFT

40
65
65
70

The average pure tone threshold in the Veteran's left ear was 
60 decibels.  The average pure tone threshold in his right 
ear was 61 decibels.  The Veteran also received word 
recognition scores of 84 percent for the left ear and 80 
percent for the right ear.  Accordingly, the Veteran met the 
criteria for level IV for his right ear and level III for his 
left ear, which again met the schedular criteria for a 10 
percent rating for hearing loss.  Table VIA is not applicable 
since the puretone threshold is not 55 decibels or more in 
each of the four frequencies.  

Another VA examination was provided in July 2003 at which the 
examiner remarked that the hearing tests conducted that day 
showed a significant decrease in hearing acuity since the 
Veteran separated from service in 1986.  The Veteran's chief 
complaint again was that he was having difficulty functioning 
as an attorney.  Testing revealed the following with pure 
tone thresholds recorded in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

45
70
75
75
LEFT

40
70
70
70

The average pure tone threshold in the Veteran's left ear was 
63 decibels.  The average pure tone threshold in his right 
ear was 66 decibels.  The Veteran also received word 
recognition scores of 76 percent for the left ear and 68 
percent for the right ear.  Based on these results, the 
Veteran met the criteria for level VI for his right ear and 
level IV for his left ear, which met the schedular criteria 
for a 20 percent rating for hearing loss.  Table VIA is not 
applicable since the puretone threshold is not 55 decibels or 
more in each of the four frequencies.

Based on the findings at this examination, the RO awarded a 
20 percent rating for hearing loss effective from the date 
the Veteran's claim was received.

The Veteran underwent a third VA examination in April 2005 at 
which the examiner noted that while there was not a 
significant decrease in hearing since the 2003 VA examination 
there was a significant decrease in speech discrimination in 
both ears.  Pure tone thresholds recorded in decibels were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
75
75
75
LEFT

55
75
80
75

The average pure tone threshold in the Veteran's left ear was 
71 decibels.  The average pure tone threshold in his right 
ear was 70 decibels.  The Veteran also received word 
recognition scores of 40 percent for the left ear and 44 
percent for the right ear.  This represented level VIII for 
the right ear, and level IX for the left ear, which 
corresponds to a 50 percent schedular disability rating.  
Table VIA would only provide a Level VI numeric designation 
in each ear.  Accordingly, a 50 percent rating was assigned, 
effective in September 2004.  

In this regard, it is noted that a September 2004 hearing 
test had suggested that the Veteran's speech discrimination 
scores had deteriorated from what was seen on his last VA 
examination, but there was no indication that the speech 
discrimination scores had been obtained from the use of the 
Maryland CNC test.  As such, a VA examination was provided to 
evaluate the Veteran's hearing, and because this examination 
confirmed the suspected deterioration in speech 
discrimination, the effective date was granted back to the 
date of the audiogram that had suggested the deterioration.

Following the last VA examination in 2005, there has been no 
indication that the Veteran's hearing acuity has further 
diminished.  An audiogram was submitted from a private 
hearing test in November 2005, but the results showed decibel 
losses that were similar to what were found at the VA 
examination in April 2005.  As such, this audiogram does not 
demonstrate that the Veteran's hearing acuity had changed 
since his last VA examination so as to warrant an additional 
VA examination.  

The private examination did report speech discrimination 
scores of 72 percent in each ear, which would represent a 
significant improvement over those recorded in the 2005 VA 
examination.  However, as the Board indicated above, there is 
no indication that these discrimination scores were obtained 
through the use of the Maryland CNC test; and, therefore, the 
Board cannot rely on them for rating purposes, just as it did 
not rely on the earlier audiograms that did not specifically 
indicate that the Maryland CNC test had been used.  

As such, given the findings of the VA examinations as 
articulated above, the Board concludes that the Veteran has 
been appropriately rated on a schedular basis with a 20 
percent rating assigned prior to September 2004, and a 50 
percent rating assigned from September 2004.

The Board will now discuss extra-schedular consideration.  
The regulations provide that if an exceptional case arises 
where ratings based on the statutory schedules are found to 
be inadequate, consideration of an "extra-schedular" 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.   This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria does not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran is impaired 
as a result of his bilateral hearing disability and tinnitus.  
However, the medical evidence fails to show anything unique 
or unusual about his hearing loss and tinnitus that would 
render the schedular criteria inadequate.  The Veteran's main 
symptoms are the inability to hear and discriminate words in 
work and social situations, which is precisely what is being 
measured by the schedular rating criteria.  

The Veteran argues, such as in January 2003, that the 
schedular ratings that have been assigned have failed to 
adequately account for the severe impact his hearing loss and 
tinnitus have had on his ability to earn, on his social and 
personal interaction, and on his enjoyment of living.  In 
April 2003, he asserted that his hearing loss and tinnitus 
had a great affect on his life and his day to day living, 
again indicating that his hearing difficulty had interfered 
with his ability to earn a living.  The Veteran explained 
that his occupation as an attorney required a great deal of 
attention to detail and his hearing was a necessary part of 
that as it was important not to miss anything in the 
courtroom.  

At a RO hearing in July 2003, the Veteran reported that he 
had been an attorney since 1990 and that he currently worked 
in criminal defense, but he contended that he had been forced 
to cut back on other more lucrative fields of law on account 
of his diminished hearing acuity.

In his August 2003 substantive appeal, the Veteran submitted 
a record of his gross receipts from his law practice:

1990 - $ 3,767
1995 - $ 36,627
2000 - $ 44,517
1991 - $ 23,395
1996 - $ 44,461
2001 - $ 35,367
1992 - $ 30,233
1997 - $ 32,001
2002 - $ 34,705
1993 - $ 29,609
1998 - $ 17,942
2003 - $ (through 
August 4) 13,356
1994 - $ 32,594
1999 - $ 55,166


The Veteran has argued that as his hearing acuity has 
decreased he has been increasingly unable to keep up with the 
practice of law; and he complained that his hearing loss was 
also having a dramatic impact on his social and personal life 
in that he was unable to hear at restaurants and had been 
forced to discontinue his participation in a church choir due 
to an inability to hear the music correctly.
From a review of his statements and testimony, it is clear 
that the essence of the Veteran's argument is that his 
hearing loss and tinnitus are causing marked interference 
with employment.  The Veteran testified at a hearing before 
the Board in June 2004 that he felt he should be making 
between $200,000 and $500,000 but could not because he had to 
limit his practice.

A fellow attorney also submitted a statement indicating that 
he had noticed the Veteran's difficulty in the courtroom and 
had helped co-chair several cases with the Veteran over the 
years.  He asserted that a general practice attorney in that 
area should be making between $100,000 and $300,000 per year 
after 15 years of practice.

Several statements have been received from friends and 
colleagues of the Veteran.  In February 2005, a friend wrote 
a letter describing the difficulty the Veteran had hearing 
and the extreme lengths he went to in an effort to hear, such 
as by modifying hearing aids and cell phones.

The Veteran's contentions are clear and well articulated, and 
he supported his position with statements from friends and 
colleagues.  Based on this evidence, the Board concluded that 
the Veteran's claim should be referred to the Director of 
Compensation and Pension ("Director") for an extraschedular 
determination.

In November 2009, the Director reviewed the Veteran's claim, 
noting the Veteran's past employment and that he was 
considered disabled by Social Security Administration (SSA).  
The Director found that SSA had determined that the Veteran 
could not walk or stand for more than 15 minutes on account 
of his arthritis, and that he could not perform work 
requiring frequent or constant hearing.  The supportive 
statements from the Veteran's friends were also considered.

The Director concluded that while the evidence does show that 
the Veteran's hearing loss interfered in some respects with 
his job as a trial attorney, there was no indication that 
this interference was considered to be "marked".  As such, 
the Director concluded that an extra-schedular evaluation was 
not warranted in this instance.

The Board concurs with the Director's assessment.  It is 
undisputed that the Veteran's hearing loss and tinnitus cause 
him difficulty in both social and occupational settings.  
However, the ratings assigned, particularly one as high a 50 
percent, anticipate such interference with employment, as 
well as difficulty in social situations.

There is little doubt that the Veteran's ability to hear and 
respond in a court setting was hindered by his hearing 
disability, as any person would be hindered by such a hearing 
disability.  It is after all rated as a 50 percent 
disability.  The impairment from the Veteran's hearing loss 
and tinnitus does not, however, reflect an exceptional or 
unusual disability picture.  Rather, it reflects the 
disability picture one anticipates in a person with hearing 
loss and tinnitus.

As such, the Board concludes that an extra-schedular rating 
is not warranted in the Veteran's case; and, therefore, the 
Veteran's claim is denied on both a schedular basis and on an 
extra-schedular basis.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in July 2007, which informed the Veteran of all the 
elements described above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained, as have 
SSA records.  The Veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the Veteran testified at a 
hearing before both the Board and the RO.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the VA examiners at the 
examination in August 2002, July 2003 and April 2005 
specifically noted the Veteran's complaints about the 
interference his hearing loss caused in social and 
occupational settings.  As such, the examinations fully 
addressed the functional effects caused by the Veteran's 
hearing disability.  Furthermore, after considering the 
evidence of record, the Board specifically referred the 
Veteran's claim to the Director of Compensation and Pension 
for consideration of an extra-schedular rating.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.







	(CONTINUED ON NEXT PAGE)

ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.

A rating in excess of 50 percent for bilateral hearing loss, 
to include a rating in excess of 20 percent prior to 
September 1, 2004, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


